                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


APPVION, INC. RETIREMENT SAVINGS
AND EMPLOYEE STOCK OWNERSHIP PLAN

       Plaintiff

v.                                                              Case No. 18-CV-1861

DOUGLAS P. BUTH, ET AL.

       Defendants.


                                 NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that the undersigned has been retained by and appears on

behalf of the following Defendants in the above-entitled action:

               Stout Risius Ross, LLC

               Stout Risius Ross, Inc.

               Scott D. Levine and Debora Levine

               Aziz El-Tahch and Ayelish M. McGarvey

               Robert Socol and Lynn Socol

       It is hereby requested that copies of all pleadings, correspondence, and other materials in

this matter be served upon our office at the address noted below.




         Case 1:18-cv-01861-WCG Filed 12/19/18 Page 1 of 2 Document 64
Dated this 19th day of December, 2018.


                     GROOM LAW GROUP, CHARTERED
                     Attorneys for Stout Risius Ross, LLC, Stout Risius Ross, Inc.,
                     Scott D. Levine and Debora Levine, Aziz El-Tahch and
                     Ayelish M. McGarvey, Robert Socol and Lynn Socol


                     By:     /s/ Lars C. Golumbic
                             Lars C. Golumbic
                             Groom Law Group, Chartered
                             1701 Pennsylvania Avenue, NW
                             Washington, DC 20006
                             Telephone: (202) 861-6615
                             Facsimile: (202) 659-4503
                             E-mail: lgolumbic@groom.com




 Case 1:18-cv-01861-WCG Filed 12/19/18 Page 2 of 2 Document 64
